Appellant also argues that the district court erred in denying
                         his other claims of ineffective assistance of Bloom, who was defense
                         counsel at trial. To prove ineffective assistance of counsel, a petitioner
                         must demonstrate (a) that counsel's performance was deficient in that it
                         fell below an objective standard of reasonableness and (b) resulting
                         prejudice in that there is a reasonable probability that, but for counsel's
                         errors, the outcome of the proceedings would have been different.
                         Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                         100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                         Strickland). Both components of the inquiry must be shown, Strickland,
                         466 U.S. at 697, and the petitioner must demonstrate the underlying facts
                         by a preponderance of the evidence, Means, 120 Nev. at 1012, 103 P.3d at
                         33. We give deference to the district court's factual findings regarding
                         ineffective assistance of counsel but review the court's application of the
                         law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d
                         1164, 1166 (2005).
                                     First, appellant argues that counsel was ineffective for failing
                         to investigate the victim's cosmetic surgery records. Appellant failed to
                         demonstrate prejudice. Counsel testified that appellant had insisted on
                         testifying to the surgeon's alleged comments at trial, and appellant
                         testified that at the time of trial, he believed that the surgeon had in fact
                         told him that the victim had nasal damage due to drug use. Appellant
                         failed to demonstrate by a preponderance of the evidence that he would
                         not have testified to his knowledge of the victim's drug-related nasal
                         damage had he known the surgeon's notes did not reflect it. We therefore
                         conclude that the district court did not err in denying this claim.
                                     Second, appellant argues that counsel was ineffective for
                         failing to interview and secure early in the case the favorable testimony of
     SUPREME COURT
             OF
          NEVADA

                                                               2
     (0) 1947A


z.                   -                                                                                   y.
                his coworkers, who, because of media coverage and the inflammatory
                actions of the victim's supporters, ceased contact with him upon his
                release from jail. Appellant failed to demonstrate deficiency or prejudice.
                Appellant failed to present any evidence to support his claims that his
                coworkers would have provided information favorable to the defense.
                Further, Bloom did not appear in the case until nine months after
                appellant was released on bond, well after the coworkers ceased contact.
                We therefore conclude that the district court did not err in denying this
                claim.
                            Third, appellant argues that counsel was ineffective for
                referring in opening statements to the expected testimony of three
                witnesses whom he failed to subpoena and/or call to testify. Appellant
                failed to demonstrate prejudice. Counsel's opening statements are not
                evidence on which the jury may base its verdict, Rodriguez v. State, 128
                Nev. , n.3, 273 P.3d 845, 848 n.3 (2012), and thus could not have
                affected the outcome at trial. Moreover, appellant failed to present
                evidence as to what E. Eisenmann and L. DeMeo would have testified to or
                how it would have affected the outcome at trial. Finally, the testimony
                that appellant claims Lt. Franks" could have offered was introduced
                through other expert witnesses. We therefore conclude that the district
                court did not err in denying this claim.




                      'Appellant also claimed that the district court erred in not
                considering that appellant's decision to testify was informed by his belief
                that Franks would testify as counsel had represented in opening
                statements. This argument was not raised below, and we decline to
                address it in the first instance on appeal. Davis, 107 Nev. at 606, 817 P.2d
                at 1173.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            Fourth, appellant argues that counsel was ineffective for
                failing to file a pretrial motion in limine to preclude the State from using
                the terms "murder," "victim," "crime scene," "assassination," and "mafia
                hit man" during trial. Appellant failed to demonstrate deficiency or
                prejudice. As to the first three terms, appellant's claim on appeal is
                contradicted by his claim below where he argued only that counsel was
                ineffective for not enforcing the motion that was filed and granted. See id.
                Further, because the law of this case is that appellant failed to
                demonstrate that the State engaged in "substantial and prejudicial
                misconduct" by the use of those words, Centofanti v. State, Docket No.
                44984 (Order of Affirmance, December 27, 2006); see Hall v. State, 91 Nev.
                314, 316, 535 P.2d 797, 799 (1975), appellant failed to demonstrate a
                reasonable probability of a different outcome had the State not used them.
                As to "assassination" and "mafia hit man," appellant failed to demonstrate
                that counsel should or could have anticipated the use of such words and
                thus failed to demonstrate that counsel was unreasonable in not including
                them in his motion. We therefore conclude that the district court did not
                err in denying this claim.
                            Fifth, appellant argues that counsel was ineffective because he
                filed a motion to dismiss that argued the wrong legal standard and then
                failed to obtain a pretrial ruling on the motion. Appellant failed to
                demonstrate deficiency or prejudice. Appellant failed to demonstrate that
                counsel was objectively unreasonable for arguing that the State failed to
                preserve the evidence rather than that it failed to collect evidence where
                the State photographed, collected, then released to the victim's relatives
                her purse, keys, Palm Pilot, and cell phone. Further, appellant failed to
                demonstrate a reasonable probability of a different outcome had counsel
                argued the allegedly correct standard where appellant presented no
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                evidence of gross negligence or bad faith and questioned the State's failure
                to collect evidence on cross-examination of key witnesses.    See Gordon v.
                State, 121 Nev. 504, 509-10, 117 P.3d 214, 218 (2005). Finally, appellant
                failed to demonstrate that it was unreasonable for counsel to wait until
                the State sought to introduce the evidence before seeking a ruling on the
                motion or that an earlier ruling would have resulted in a different
                outcome. We therefore conclude that the district court did not err in
                denying these claims.
                            Sixth, appellant argues that counsel was ineffective for failing
                to file a pretrial motion regarding the State's failure to collect blood
                spatter evidence on an exercise bike or to have an expert examine it.
                Appellant failed to demonstrate deficiency or prejudice. Appellant made
                no cogent argument in support of his assertion that counsel was
                objectively unreasonable in not filing such a pretrial motion nor that such
                a motion would have been successful. Cf. Kirksey v. State, 112 Nev. 980,
                990, 923 P.2d 1102, 1109 (1996) (holding that petitioner did not
                demonstrate prejudice where he failed to demonstrate that a motion to
                suppress evidence would have succeeded); see also Maresca v. State, 103
                Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to
                present relevant authority and cogent argument; issues not so presented
                need not be addressed by this court."). A defense expert did examine
                photographs of the spatter on the bike, and appellant did not demonstrate
                that the spatter was still on the bike when Bloom was retained. Further,
                appellant presented no evidence of gross negligence or bad faith, and
                counsel did question the failure to collect the bike on cross-examination of
                key witnesses.   See Gordon, 121 Nev. at 509-10, 117 P.3d at 218. We
                therefore conclude that the district court did not err in denying these
                claims.
SUPREME COURT
        OF
     NEVADA

                                                      5
(0) 1947A
                             Seventh, appellant argues that counsel was ineffective for
                 failing to properly investigate, document, or process shell casings that
                 appellant found three to four months after the shooting. Appellant failed
                 to demonstrate deficiency or prejudice. Appellant did not retain Bloom
                 until several months after he found the casings and had already notified
                 his prior counsel. Appellant made no cogent argument as to how counsel
                 could be deficient for not acting on behalf of a stranger. Maresca, 103 Nev.
                 at 673, 748 P.2d at 6. Further, the jury heard evidence from the defense
                 ballistics expert as to how and where appellant found the casings and how
                 it informed the expert's opinion. We therefore conclude that the district
                 court did not err in denying this claim.
                             Eighth, appellant argues that counsel was ineffective for
                 failing to prevent the trial court's canvass of appellant regarding his
                 agreement to a defense theory of self-defense. Appellant failed to
                 demonstrate deficiency or prejudice. The district court asked only
                 whether appellant agreed with counsel's tactic of admitting that appellant
                 was the shooter, and appellant acknowledged that counsel objected to the
                 canvass. There was never any question but that appellant was the
                 shooter, and even assuming that the canvass procedure were improper,
                 appellant failed to demonstrate that counsel was objectively unreasonable
                 in not taking further action to prevent the canvass. Further, appellant's
                 admission neither locked him into a self-defense theory at trial nor
                 foreclosed a mens rea defense since the canvass was not admitted into
                 evidence and the State's opening statements focused on its theory of the
                 case and not on appellant's anticipated self-defense theory. We therefore
                 conclude that the district court did not err in denying this claim.
                             Ninth, appellant argues that counsel was ineffective in failing
                 to file a petition for a writ of mandamus in this court to challenge the
 SUPREME COURT
         OF
      NEVADA

                                                       6
 (0) 1947A


mmommemommirgror.:,11.1immtmaximmornmemunes
                                  -
                disqualification of Albregts as trial counsel, resulting in the violation of
                appellant's right to counsel of his choice. Appellant failed to demonstrate
                deficiency or prejudice. Appellant did not provide this court with any of
                the pleadings that led to Albregts' disqualification and thus did not
                demonstrate that counsel was deficient in not challenging the district
                court's ruling or that there was a reasonable probability of success had he
                done so. Cf. Kirksey, 112 Nev. at 990, 923 P.2d at 1109. Further,
                appellant did not demonstrate by a preponderance of the evidence that
                Albregts was his counsel of choice. Counsel testified that appellant
                specifically said he did not want Albregts to represent him and, although
                appellant denied making that statement, he did admit that he never
                specifically requested to have Albregts reinstated. We therefore conclude
                that the district court did not err in denying this claim.
                            Tenth, appellant argues that counsel was ineffective for failing
                to object to prosecutorial misconduct, create a record at the close of trial
                when the State had not called Albregts as a witness, and seek to have
                Albregts reinstated. Appellant failed to demonstrate deficiency or
                prejudice. Because appellant did not provide this court with any of the
                pleadings that led to Albregts' disqualification, he did not demonstrate by
                a preponderance of the evidence that the prosecutor engaged in
                misconduct and thus that counsel was deficient in not objecting to it.
                Further, appellant does not specify how or why counsel could have created
                a better record or how creating a better record or having Albregts
                reinstated after the close of evidence would have changed the outcome of
                trial. We therefore conclude that the district court did not err in denying
                these claims.
                            Eleventh, appellant argues that counsel was ineffective for
                failing to obtain a ruling on his motion in limine to exclude from trial any
SUPREME COURT
        OF
     NEVADA

                                                       7
(0) 1947A


                         4{,-rragerEVISIMEMPNv             ._                -
                      evidence from the sale of appellant's California property and that had
                      counsel done so, Albregts would not have been disqualified. Appellant
                      failed to demonstrate deficiency or prejudice. He presented no evidence
                      that such a motion had been filed or what it contained, nor did he present
                      cogent argument as to whether the motion would have been successful.
                      Id.; Maresca, 103 Nev. at 673, 748 P.2d at 6. Moreover, as Albregts had
                      already been disqualified when Bloom appeared in the case, appellant
                      failed to demonstrate that any inaction of counsel led to the
                      disqualification. We therefore conclude that the district court did not err
                      in denying this claim.
                                  Twelfth, appellant argues that counsel was ineffective for
                      failing to present evidence at trial to corroborate his version of the events
                      of December 1, 2000, and December 5, 2000. Appellant failed to
                      demonstrate deficiency or prejudice. Appellant did not produce the
                      allegedly corroborating evidence and thus failed to demonstrate by a
                      preponderance of the evidence that it supported his version of events.
                      Further, the State did not challenge appellant's version of events that led
                      up to the December 5 incident. We therefore conclude that the district
                      court did not err in denying these claims.
                                  Thirteenth, appellant argues that counsel was ineffective for
                      choosing to present self-defense as appellant's primary defense. Appellant
                      failed to demonstrate deficiency or prejudice. Counsel testified that he
                      focused on self-defense because it was what appellant had said happened
                      and counsel did not believe the evidence supported any lesser-included
                      offenses. Appellant failed to demonstrate the "extraordinary
                      circumstances" necessary to challenge this tactical decision.     Doleman v.
                      State, 112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996). Moreover,
                      appellant presented no evidence at his evidentiary hearing that any other
SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A


                • .                                                                   afri            &ME
                  defense would have been more viable. We therefore conclude that the
                  district court did not err in denying this claim.
                              Fourteenth, appellant argues that counsel was ineffective for
                  not determining what notes and pictures were given to the State in
                  violation of the attorney-client privilege and then preventing the State
                  from using them. Appellant failed to demonstrate deficiency or prejudice.
                  Appellant presented no evidence to support his claim that counsel failed to
                  determine what notes and pictures were turned over to the State.
                  Further, counsel testified that the pictures had been provided to and used
                  by a defense expert so that the State would have been provided the
                  pictures as part of discovery regardless. Finally, appellant did not
                  demonstrate by a preponderance of the evidence that the State used either
                  the notes or pictures. We therefore conclude that the district court did not
                  err in denying these claims.
                              Fifteenth, appellant argues that counsel was ineffective for
                  calling Dr. Eisele as an expert at trial because his report contradicted the
                  defense theory of the case. Appellant failed to demonstrate deficiency or
                  prejudice. Appellant failed to provide Dr. Eisele's report and thus failed to
                  demonstrate the facts underlying his claim by a preponderance of the
                  evidence. Further, Dr. Eisele's trial testimony indicated only that his
                  notes contained a 2001 comment that it would be difficult to present this
                  case as the victim having attacked appellant but that, after reviewing all
                  of the evidence, he had changed his mind. We therefore conclude that the
                  district court did not err in denying this claim.
                              Sixteenth, appellant argues that counsel was ineffective for
                  failing to determine the extent to which appellant was prejudiced by being
                  coerced into signing an order to cremate the victim's body. Appellant
                  failed to demonstrate deficiency or prejudice. Appellant did not state what
SUPREME COURT
        OF
     NEVADA

                                                             9
(0) 1947A


                                            -            .
              .
                investigation counsel should have undertaken to determine the prejudice,
                what the results of that investigation would have been, or what counsel
                should have done with those results. Molina v. State, 120 Nev. 185, 192,
                87 P.3d 533, 538 (2004). Further, appellant did not demonstrate that he
                in any way waived his right to remain silent simply by signing the
                cremation order. We therefore conclude that the district court did not err
                in denying this claim.
                            Seventeenth, appellant argues that counsel was ineffective for
                failing to object to the testimony of Detective Thowsen on the grounds that
                it was a comment on appellant's post-arrest silence and because it was
                improperly withheld from discovery. Appellant failed to demonstrate
                deficiency or prejudice. The witness testified that when he arrived on the
                crime scene, he observed appellant in the back of a police car with his
                head turned towards and nodding at a man who the witness believed was
                appellant's counsel. Appellant claims that the discovery provided by the
                State did not include this observation and thus was a violation of Nevada's
                discovery statutes and Brady v. Maryland, 373 U.S. 83 (1963). Appellant
                cites to no authority to support his claim that the witness's observation
                amounted to an impermissible comment on post-arrest silence or that the
                State must document and turn over every observation or conversation it
                has with potential witnesses. Maresca, 103 Nev. at 673, 748 P.2d at 6.
                Further, appellant did not argue let alone demonstrate that the
                observation was favorable to him and thus did not demonstrate that his
                constitutional rights were violated. Brady, 373 U.S. at 87; Mazzan v.
                Warden, 116 Nev. 48, 66, 993 P.2d 25, 36 (2000). We therefore conclude
                that the district court did not err in denying these claims.
                            Eighteenth, appellant argues that counsel was ineffective for
                failing to object to the State's untimely disclosure of the transcripts of
SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A


                                                        ck
                      previous interviews of F.S., S. Smith, and A. Atwood as violations of
                      Nevada discovery statutes and Brady. Appellant failed to demonstrate
                      deficiency or prejudice. Appellant's claim as to F.S. is belied by the record
                      because counsel did object and the district court gave counsel additional
                      time to review the transcripts before questioning the witness. Appellant
                      failed to state what further objection would have achieved. As to the other
                      two witnesses, appellant did not allege or demonstrate that counsel
                      requested the transcripts so as to trigger statutory disclosure
                      requirements. NRS 174.235(1). Further, appellant did not demonstrate a
                      Brady violation. The State ultimately turned over the transcripts, and
                      appellant neither alleged specific facts nor provided evidence that the
                      transcripts contained information favorable to the defense.       Brady, 373
                      U.S. at 87; Mazzan, 116 Nev. at 66, 993 P.2d at 36. We therefore conclude
                      that the district court did not err in denying this claim.
                                  Nineteenth, appellant argues that counsel was ineffective for
                      failing to adequately cross-examine witnesses F.S. and S. Smith, including
                      impeaching them with prior inconsistent statements, and for failing to
                      object to improper comments. Appellant failed to demonstrate deficiency
                      or prejudice. Appellant's claim is belied by the record to the extent
                      counsel cross-examined F.S. about prior inconsistent statements regarding
                      a gun and his initial failure to relate that he heard appellant threaten to
                      kill the victim. Appellant failed to identify any other inconsistent
                      statements for either witness, present any evidence indicating that
                      counsel's cross-examination was objectively unreasonable, or identify the
                      improper comments to which counsel should have objected. We therefore
                      conclude that the district court did not err in denying these claims.
                                  Twentieth, appellant argues that counsel was ineffective for
                      failing to request an evidentiary hearing to determine whether the
      SUPREME COURT
              OF
           NEVADA
                                                             11
      (0) 1947A

                                                                                   ED
Vf.                                                                                                   11
                testimony of A. Atwood was more prejudicial than probative. Appellant
                failed to demonstrate deficiency or prejudice. Appellant made no cogent
                argument to support his claim that her testimony was more prejudicial
                than probative. Maresca, 103 Nev. at 673, 748 P.2d at 6. We therefore
                conclude that the district court did not err in denying this claim.
                            Twenty-first, appellant argues that counsel was ineffective for
                failing to impeach T. Miller with previous testimony and/or statements
                and for failing to move for a full evidentiary hearing on her alleged
                misconduct. Appellant failed to demonstrate deficiency or prejudice.
                Appellant did not identify any previous testimony or statements with
                which counsel should have impeached the witness. Further, the trial
                court held a hearing outside the presence of the jury to address the
                witness's actions and determined that appellant's offer of proof did not
                indicate misconduct. Appellant did not state what additional information
                would have been brought forth in a "full evidentiary hearing" or how it
                would have affected either the district court's ruling or the outcome of
                trial. We therefore conclude that the district court did not err in denying
                these claims.
                            Twenty-second, appellant argues that counsel was ineffective
                for failing to contemporaneously object to the admission of the many
                hearsay statements made by the victim, thereby failing to preserve them
                for appeal. Appellant failed to demonstrate deficiency or prejudice.
                Appellant acknowledged that counsel filed a pretrial motion to preclude
                such hearsay, and the record reflects that the district court allowed its
                admission for limited purposes. Contemporaneous objections are not
                necessary to preserve an issue for appeal where, as here, there is no
                allegation that the issue was inadequately briefed or that the district
                court's pretrial ruling was not definitive. Richmond v. State, 118 Nev.
SUPREME COURT
        OF
     NEVADA

                                                      12
(0) 1947A


                            ,:i1ZAVEMENWINNEMIONEMEar: 'MT.T.riAkBFF671M
                924, 932, 59 P.3d 1249, 1254 (2002). We therefore conclude that the
                district court did not err in denying this claim.
                            Twenty-third, appellant argues that counsel was ineffective
                for failing to object to Sgt. Winslow's testimony regarding his observations
                of the events surrounding December 5, 2000, when the district court had
                ruled that such evidence was inadmissible. Appellant failed to
                demonstrate deficiency or prejudice. Appellant admitted below that the
                district court had specifically allowed the witness's observations. To the
                extent appellant's claim is in reference to the witness's conclusions and
                conversation with the victim, the district court initially excluded them but
                later ruled they were admissible, a ruling to which counsel stated a
                continuing objection. See id. We therefore conclude that the district court
                did not err in denying this claim.
                            Twenty-fourth, appellant argues that counsel was ineffective
                for failing to file a motion in limine to preclude the admission of evidence
                regarding a call appellant placed to a counseling hotline, for not objecting
                to the information as privileged, and for not preparing to cross-examine
                the therapist. Appellant failed to demonstrate deficiency or prejudice.
                Counsel objected to the therapist's testimony as privileged and, after a
                mid-trial hearing, the district court largely overruled the objection.
                Appellant did not demonstrate how a motion in limine would have
                changed the outcome of the ruling or of trial. Further, appellant did not
                state what else counsel could have done to cross-examine the therapist or
                how it would have affected the outcome at trial. We therefore conclude
                that the district court did not err in denying these claims.
                             Twenty-fifth, appellant argues that counsel was ineffective for
                failing to object to a juror wearing an inappropriate shirt and to two jurors
                who slept intermittently throughout trial. Appellant failed to demonstrate
SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A
                         deficiency or prejudice. Counsel testified that he did not observe the shirt
                         or the sleeping jurors, and appellant failed to demonstrate that counsel's
                         failure to observe the alleged misconduct was itself unreasonable.
                         Notably, appellant did not allege that he himself had observed the alleged
                         misconduct. We therefore conclude that the district court did not err in
                         denying this claim.
                                     Twenty-sixth, appellant argues that counsel was ineffective
                         for failing to seek to enforce a pretrial ruling excluding from trial evidence
                         of appellant's alleged smear campaign against the victim. Appellant failed
                         to demonstrate deficiency or prejudice. Appellant provided neither an
                         order nor a transcript of the oral ruling evidencing the trial court's
                         exclusion of any such reference. The district court minutes indicate only
                         that the court did not "believe" the evidence would come in during the
                         State's case-in-chief but rather that it could come in during cross-
                         examination if appellant testified. Even if this oral pronouncement were
                         in fact an order excluding the reference, appellant testified, so the
                         evidence would have come in on cross-examination, and appellant
                         therefore failed to demonstrate a reasonable probability of a different
                         outcome had counsel objected during the State's opening arguments or
                         case-in-chief. We therefore conclude that the district court did not err in
                         denying this claim.
                                     Twenty-seventh, appellant argues that counsel was ineffective
                         for failing to challenge as a prior bad act the admissibility of appellant's
                         employment records and his termination from employment for allegedly
                         violating his employer's firearms policy. Appellant failed to demonstrate
                         deficiency or prejudice. Appellant provided no cogent argument nor
                         evidence that the challenged evidence constituted prior bad acts that could
                         only be admitted after a hearing pursuant to Petrocelli v. State, 101 Nev.
SUPREME COURT
        OF
     NEVADA

                                                                         14
(0) 1947A    4',7#,VED
             ,      •




                                                        •   :T•.- • :•        • •-••-•-••••::,::•::'.'   1-,..'-'--.4.4.J=Itki:Viargia0;141
                46, 51-52, 692, P.2d 503, 507-08 (1985) (requiring a hearing before
                introducing evidence of collateral offenses). Maresca, 103 Nev. at 673, 748
                P.2d at 6. Further, the record demonstrates that counsel successfully
                objected to the State's attempt to elicit the grounds for appellant's
                termination. We therefore conclude that the district court did not err in
                denying this claim.
                            Twenty-eighth, appellant argues that counsel was ineffective
                for failing to secure the attendance at trial of several potential witnesses
                for the defense, including R. Dominguez's grandmother; M. Stephenson;
                appellant's neighbor, Herb; Dr. Calixco; Nurse Kruger; and A. Pearson.
                Appellant failed to demonstrate deficiency or prejudice. Appellant did not
                present any evidence that any of the witnesses were available for trial or
                would have provided testimony favorable to the defense. We therefore
                conclude that the district court did not err in denying this claim.
                            Twenty-ninth, appellant argues that counsel was ineffective
                for not effectively using the victim's criminal history to demonstrate her
                propensity for violence. Appellant failed to demonstrate deficiency or
                prejudice. Appellant did not provide this court with a copy of the victim's
                criminal records and presented no evidence beyond what was testified to
                at trial to support his claims that they demonstrated a propensity for
                violence. We therefore conclude that the district court did not err in
                denying this claim.
                            Thirtieth, appellant argues that counsel was ineffective for not
                following up on his challenge to the validity of the search warrant.
                Appellant failed to demonstrate deficiency or prejudice. Appellant failed
                to present any evidence to support his claim that the search warrant was
                invalid and thus that counsel was ineffective in failing to pursue a

SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A


                                                                                      •ZEW.MIN
                challenge to it. We therefore conclude that the district court did not err in
                denying this claim.
                            Thirty-first, appellant argues that counsel was ineffective for
                failing to use for the benefit of his criminal defense the discovery
                provisions from the guardianship proceedings for his and the victim's son.
                Appellant failed to demonstrate deficiency or prejudice. Appellant
                presented no evidence to demonstrate what the results of using the family-
                court discovery provisions would have been. Cf. Molina v. State, 120 Nev.
                185, 192, 87 P.3d 533, 538 (2004) (upholding the denial of an ineffective-
                assistance-of-counsel claim because appellant did not demonstrate what a
                more thorough investigation would have revealed). Further, appellant
                presented no evidence to support his claim that the file of his son's
                guardian ad litem contained information favorable to appellant's criminal
                defense. We therefore conclude that the district court did not err in
                denying this claim.
                            Thirty-second, appellant argues that counsel was ineffective
                for failing to be available during the seven-day post-trial period during
                which a motion for new trial could have been filed. Appellant failed to
                demonstrate deficiency or prejudice. Appellant admitted that he and
                counsel discussed his options immediately after the verdict was returned
                and before counsel left for vacation. Further, although appellant faults
                counsel for not filing a motion for new trial based on juror misconduct, he
                presented no evidence that counsel was made aware of or could have
                reasonably discovered the alleged misconduct within the seven-day period
                had counsel made himself available. We therefore conclude that the
                district court did not err in denying this claim.
                            Finally, appellant claims that the cumulative effect of the
                errors violated his constitutional rights. Appellant cited this court's
SUPREME COURT
        OF
     NEVADA
                                                      16
(0) 1947A
                standard on direct review for cumulative-error analysis, see Big Pond v.
                State, 101 Nev. 1, 3, 692 P.2d 1288, 1289 (1985), but provided no analysis
                to support his claim. We therefore conclude that the district court did not
                err in denying this claim.
                              For the foregoing reasons, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                                                 J.
                                                    Hardesty


                                                     PeraLA
                                                    Parraguirre


                                                                                 J.



                cc:   Hon. Elissa F. Cadish, District Judge
                      Nguyen & Lay
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                      2 The  district court dismissed appellant's first five grounds in his
                petition as procedurally barred pursuant to NRS 34.810(1)(b) because they
                could have been raised on direct appeal. Appellant does not challenge this
                ruling on appeal and has thus abandoned the claims.

                      Appellant correctly states that the district court erred in not making
                specific findings of fact to support its summary conclusion that appellant
                failed to demonstrate prejudice for thirty-two claims. See NRS 34.830(1).
                We nevertheless affirm the district court's decision for the reasons
                discussed herein.

SUPREME COURT
        OF
     NEVADA
                                                      17
(0) 1947A